COBB, Judge,
dissenting.
I believe a remand is unnecessary; I would reverse Conner’s conviction and sentence for unlawful distribution of a controlled substance. I believe that the trial court erred when it permitted the State to amend the indictment to include the enhancements under §§ 13A-12-250 and -270, Ala.Code 1975, because that amendment resulted in Conner’s being charged with greater offenses than the original indictment charged. See Rule 13.5(a) Ala. R.Crim. P. Therefore, I would reverse Conner’s conviction and sentence for distribution of a controlled substance. See my special writing in Poole v. State, 846 So.2d 370, 398 (Ala.Crim.App.2001), in *299which I concurred with Judge Shaw’s special writing as to this point.
Therefore, I dissent.